Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about March 15, 2004, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants sought summary dismissal of the complaint on the ground that plaintiff Celia Seda had not sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). An issue of fact on this point was raised by the affirmations and reports of the treating physicians and the MRI, showing the injured plaintiff had sustained a herniated disc and several bulging discs, and was experiencing significant limitations in the range of motion in her cervical and lumbosacral spine (see Gonzalez v Vasquez, 301 AD2d 438 [2003]; see also Cespedes v McNamee, 308 AD2d 409 [2003]).
We have considered defendants’ remaining contentions and find them unavailing. Concur—Mazzarelli, J.E, Sullivan, Williams, Gonzalez and Catterson, JJ.